                       Case 9:20-bk-11486-DS         Doc 51 Filed 04/12/21 Entered 04/12/21 16:05:48             Desc
                                                      Main Document    Page 1 of 7


                           1   McCormick, Barstow, Sheppard,
                               Waj^e & Carruth LLP
                           2   Hagop T. Bedoyan, #131285
                                hagop. bedoyan@mccormickbarstow. com
                           3   Matfliew P. Bunting, #306034
                                matthew.bunting@mccormickbarstow.com
                           4   1641 North Fresno Street
                               Fresno, California 93720
                           5   Telephone:    (559)433-1300
                               Facsimile:    (559) 433-2300
                           6
                               Attomeys for Creditors, DOUBLE EAGLE
                           7   INVESTMENTS, INC and JEFF CAMPBELL

                           8
                                                          UNITED STATES BANKRUPTCY COURT
                           9
                                             CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION
                        10

                        11
                               In re                                          Case No. 9:20-bk-l 1486-DS
                        12
                               SANTA MARIA BREWING CO. INC.                   Chapter 11
                        13
                                                                              Hearing
                        14                   Debtor-in-Possession
                                                                              Date:   April, 27,2021
                        15                                                    Time:     11:30 a.m.
                                                                              Place: Origination from Ct Rm. 201
                        16
                                                                              HEARING TO BE HELD REMOTELY
                        17                                                    USING ZOOM.GOV AUDIO AND VIDEO
                                                                              Meeting URL:
                        18                                                    https://cacb.zoom.eom/j/1600650843
                                                                              zoomgov meeting number: 160 065 9843
                        19                                                    PW: 003766
                                                                              Telephone Conf. lines: 1-669-254-5252 or
                        20                                                    1-646-828-7666

                        21                                                    Judge: Honorable Deborah J. Saltzman

                        22

                        23             DOUBLE EAGLE INVESTMENTS, INC. AND JEFF CAMPBELL'S LIMITED
                               OPPOSITION TO DEBTOR'S MOTION TO EXTEND DEBTOR'S EXCLUSIVE PERIOD
                        24        TO FILE AND OBTAIN ACCEPTANCES OF DEBTOR'S PLAN UNDER 11 U.S.C §
                                                                       11210))
                        25

                        26     TO THE HONORABLE DEBORAH J. SALTZMAN, UNITED STATES BANKRUPTCY

                        27     JUDGE; THE OFFICE OF THE UNITED STATES TRUSTEE; AND ALL OTHER

                        28     INTERESTED PARTIES:
McCormick, Barstow,
 Sheppard, Wayte &
    Carruth LLP                                                           1                            Case No. 9:20-bk-11486-DS
7(47 NORTH FRESNO STREET

    FRESNO. CA B3730
                      Case 9:20-bk-11486-DS            Doc 51 Filed 04/12/21 Entered 04/12/21 16:05:48                Desc
                                                        Main Document    Page 2 of 7


                           1          Double Eagle Investments, Inc., the Debtor's landlord for its brewery restaurant in
                           2   Atascadero restaurant ("Double Eagle") and Jeff Campbell, the Debtor's largest unsecured creditor

                           3   with a claim in the amount of $2,873,420.71 [Claim 35] as well as the Debtor's largest shareholder
                           4   next to Byron and Karen Moles ("Campbell" and together with "Double Eagle" the "Opposing

                           5   Parties") submit the following limited opposition to Debtor's Motion to Extend Debtor's Exclusive
                           6   Period to File and Obtain Acceptances ofDebtor's Plan under 11 U.S.C. § 1121(D) filed on April

                           7   6, 2021 (the "Motion"):

                           8   I.     INTRODUCTION

                           9          1.      Debtor filed its Voluntary Petition under chapter 11 of the Bankruptcy Code on

                       10      December 15, 2020. There is currently no trustee appointed in the case and the Debtor remains in

                       11      possession of its estate. An Official Committee of Unsecured Creditors was appointed in the

                       12      Debtor's case on February 19, 2021 [Doc 44] and Amended on February 26, 2021 [Doc 46].

                       13             2.      Opposing Parties do not oppose a two month extension of the respective deadlines

                       14      referenced in the Motion, but granting Debtor's Motion would mean that Debtor, and only Debtor,

                       15      would have almost a year from the commencement of its chapter 11 case to obtain acceptances of

                       16      any plan that it would have the exclusive right to file. Opposing Parties submit that under the facts

                       17      of the Debtor's case, such an extension of time is unwarranted and unreasonable.

                       18             3.      On the other hand, a more modest two month extension would extend the current

                       19      exclusivity period to file a plan from the current April 14, 2021 to June 14, 2021 and the current

                       20      exclusivity period to obtain acceptances of a plan from June 13, 2021 to August 13, 2021.

                       21      II.    ARGUMENT

                       22             4.      Debtor's proposal for the extension will in effect give Debtor almost a full year since

                       23      it sought bankruptcy court relief to have a plan accepted.

                       24             5.      Debtor cites In re Henry Mayo Newhall Memorial Hosp., 282 B.R. 444,452 ( 9^ Cir.
                       25      BAP 2002) for establishing the criteria to determine whether cause exists to extend these deadlines.

                       26      The factors are: (1) a first extension; (2) in a complicated case; (3) that has not been pending for a

                       27      long time, relative to its size and complexity; (4) in which the debtor does not appear to be

                       28      proceeding in bad faith; (5) has improved operating revenues so that it is paying current expenses;
McCormick, Barstow,
 Shepparo, Wayte &
    Carruth LLP                                                                  9                          Case No. 9:20-bk-11486-DS
7647 NORTH FRESNO STREET

    FRESNO, CA S37n
                       Case 9:20-bk-11486-DS           Doc 51 Filed 04/12/21 Entered 04/12/21 16:05:48                  Desc
                                                        Main Document    Page 3 of 7


                           1   (6) has shown a reasonable prospect for filing a viable plan; (7) is making satisfactory progress
                           2   negotiating with key creditors; (8) does not appear to be seeking an extension of exclusivity to

                           3   pressure creditors; and (9) is not depriving the committee of material or relevant information. Ibid.

                           4          6.      Opposing Parties dispute the conclusions reached in Debtor's analysis ofthe second,

                           5   third, seventh and eighth factors.

                           6          B.      Second Factor: Complexity of Case

                           7          7.      Debtor makes the conclusory statement that "[t]he case is fairly complex, involving

                           8   numerous disputed claims and interests, hybrid investment/ loans, tax claims, and levied withheld

                           9   funds which will be subject to preference and turn over actions." Motion, pg. 7. lines 25-27. Debtor

                        10     cites no authorities as to why these make a case "fairly complex" nor includes any evidence in

                        11     support of its contention. The hospital in the In re Henry Mayo Newhall Memorial Hospital case

                        12     was a Level II Trauma Center, which owned and operated a 217-bed hospital, was engaging in

                        13     negotiations with a radiology group that was essential to running its acute care facility, renegotiating

                        14     several contracts with health care plans, and negotiating with governmental creditors. Id. at 446-

                        15     447. Debtor by contrast operates a distillery and brewery, along with two restaurants. Debtor is not

                        16     employing thousands of people and managing hundreds of stores like In re Friedman's, Inc. 336

                        17     B.R. 884 (Bkrtcy. S.D. Ga 2005). Owing taxes, having disputed claims, and filing preference and

                        18     turn over actions, are not complex and are fairly common in bankruptcy cases. A review of the

                        19     docket in Debtor's case reveals that Debtor has not initiated any contested matter, much less any

                        20     adversary proceedings, to start resolving the "complexity" of its case, other than filing status reports

                        21     and employment applications. One would think that four months into its chapter 11 case. Debtor

                        22     would have taken some steps to resolve its alleged disputes with its creditors.

                        23            8.      Juxtaposed against the backdrop of relative inactivity in Debtor's case is an apparent

                        24     inability to comply with the bare-minimum requirements set forth in Rule 1007 (a)(3) ofthe Federal

                        25     Rules ofBankruptcy Procedure ("FRBP"). Namely, Debtor has not filed a complete list ofits Equity

                        26     Security Holders of each class showing the number and kind ofinterest registered in the name of

                        27     each holder,.." (emph. added). Overall, this is not a complex case or even a "fairly" complex case.

                        28     ///
McCormick, Barstow,
 Sheppard, Wavte &
    CARRUTH LLP                                                                   'X                          Case No. 9:20-bk-l 1486-DS
7647 NORTH FRESNO STREET
    FRESNO. CA 93720
                       Case 9:20-bk-11486-DS          Doc 51 Filed 04/12/21 Entered 04/12/21 16:05:48                Desc
                                                       Main Document    Page 4 of 7


                          1           C.      Third Factor; Length of Time Pending v. Size and Complexity

                          2           9.      Debtor's case has now been pending since December 12, 2020, which is

                          3   approximately four months. It has nearly exhausted its exclusivity period and still has not solved

                          4   fundamental issues like the identity of its equity interests and the percentage of their respective

                          5   interests. Debtor has not laid out a plan how it plans to address this issue and has not taken steps

                          6   toward resolving it. Debtor's business is not complex. Its operations consist of a distillery and

                          7   brewery, along with two restaurants. A significant period of time has elapsed based on the routine

                          8   nature of this case.

                          9           D.      Seventh Factor: Progress with Creditors

                        10            10.     The hospital in the In re Henry Mayo Newhall Memorial Hospital case showed that

                        11    it was making progress in key negotiations and improving its financial position by reversing a loss

                        12    of $1 million a month to, instead, a gain of $1 million a month. Id. at 446-447. Debtor states it will

                        13    be "engaging in extensive claims analysis and begin negotiations." Debtor's principal, Byron Moles

                        14    states that "Debtor anticipates meaningful negotiations with its creditors around the amounts oftheir

                        15    claims and payment terms, and preparation of objections, as necessary." Moles Dec., pg. 10. lines

                        16    22-24. A review of the Claims Register in Debtor's case reveals that the IRS filed its claim for

                        17    unpaid payroll taxes in the amount of $2,244,660.19 on February 10,2021 [Claim 14] and the EDD

                        18    filed its claim also for unpaid payroll taxes in the amount of $195,554.84 on February 11, 2021

                        19    [Claim 15]. It is very unlikely that either taxing agency is going to voluntarily reduce its claims

                        20    through "meaningful negotiations." If the two claims are improper. Debtor should have filed

                        21    objections by now since proposing treatment of the two tax claims, in compliance with 11 U.S.C. §

                        22    1129, which will be one of many challenges facing Debtor at the time of plan confirmation.

                        23            11.     Campbell is not only Debtor's largest shareholder next to the Moles, but also its

                        24    largest general unsecured creditor. Despite sporadic efforts to discuss settlement since late January

                        25    of this year. Debtor's counsel and the undersigned have been unable to make any progress towards

                        26    a global settlement that could otherwise avoid a costly plan confirmation fight.

                        27            12.     Opposing parties are not aware of any efforts Debtor has made to negotiate with its

                        28    other creditors, much less having made "satisfactory progress in negotiating with its key creditors.
McCormick, Barstouv,
 Sheppard, Wayte &
    Carruth LLP                                                                 4                          Case No. 9:20-bk-l 1486-DS
7M7 NORTH FRESNO STREET
    FRESNO. OA 93720
                       Case 9:20-bk-11486-DS               Doc 51 Filed 04/12/21 Entered 04/12/21 16:05:48              Desc
                                                            Main Document    Page 5 of 7


                           1            E.         Eighth Factor: Extension of Exclusivity to Pressure Creditors

                           2             13.       While Opposing Parties have not considered proposing a competing plan of
                           3   reorganization or liquidation at this time, granting the Motion would prevent Opposing Parties or
                           4   any creditor from filing a competing plan.

                           5             14.       One can only conclude that Debtor is attempting to extend the exclusivity period to

                           6   delay paying the Opposing Parties and also to forestall the possibility of Opposing Parties filing

                           7   their own plan. While Opposing Parties are committed to negotiating with the Debtor to find an

                           8   acceptable outcome for all creditors and Debtor, there must be some small amount of pressure

                           9   applied to force Debtor to negotiate in good faith. Bankruptcy courts have held that the extension

                        10     of the exclusivity period, when the Chapter 11 debtor alone can propose plan, should not be

                        11     employed as a tactical measure to put pressure on parties in interest to yield to a plan that they

                        12     consider unsatisfactory. }n re Hoffinger Industries, Inc., 292 B.R. 639 fSth Cir. BAP 2003).

                        13     Debtor's request for such a long period of time should not be granted because it will hold the

                        14     Opposing Parties at bay and hurt their position negotiating with Debtor.

                        15     III.     CONCLUSION

                        16              Based on the foregoing analysis of the factors, the Opposing Parties do not believe that

                        17     Debtor is entitled to a 180 day extension of the relevant deadlines under the facts and circumstances

                        18     of this case. A 60 day extension of the relevant deadlines would better serve the estate, give Debtor

                        19     the extra time it claims it requires to make progress in the case while also keeping Debtor motivated

                        20     to make significant progress in the case. The Motion should be denied.

                        21
                               Dated: April /^,2021                                 McCORMICK, BARSTOW, SHEPPARD,
                        22                                                                 WAYTE & CARRUTH LLP

                        23

                        24
                                                                                              Hagop T. Bedoyan
                        25
                                                                                              Matthew P. Bunting
                        26
                                                                               Attomeys for Double Eagle Investments, Inc. and Jeff
                                                                                                   Campbell
                        27
                               039629-000000 7556686,1

                        28
MCCORWICK, BARSTOW.
 Sheppard, Waite &
    Carruth LLP                                                                                               Case No. 9:20-bk-l 1486-DS
7647 NORTH FRESNO STREET
    FRESNO. CA S3720
         Case 9:20-bk-11486-DS                   Doc 51 Filed 04/12/21 Entered 04/12/21 16:05:48                                     Desc
                                                  Main Document    Page 6 of 7



                                       PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                           7647 N. FRESNO STREET, FRESNO, CA 93720
A true and correct copy of the foregoing document entitled {specify): DOUBLE EAGLE INVESTMENTS, INC. AND JEFF
CAMPBELL'S LIMITED OPPOSITION TO DEBTOR'S MOTION TO EXTEND DEBTOR'S EXCLUSIVE PERIOD TO
FILE AND OBTAIN ACCEPTANCES OF DEBTOR'S PLAN UNDER 11 U.S.C. § 1121(D)
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2{d): and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_04/12/21,1 checked the CM/EOF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mall Notice List to receive NEF transmission at the email addresses stated below:
Hagop T Bedoyan haaoD.bedovan@mccormickbarstow.com. terrv.doutv@mccormickbarstow.com
Leslie A Cohen leslie@lesliecohenlaw.com. iaime@lesliecohenlaw.com:oiivia@lesliecohenlaw.com
Jamie P Dreher ldreher@downevbrand.com. mfrazier@downevbrand.com:courtfilinQS@downevbrand.com
Lori L Enrico lori@aiannettaenrico.com. melanie@aiannettaenrico.com
Brian D Fittipaldi brian.fittipaldi@usdoi.aov
Alan Craig Hochheiserahochheiser@mauricewutscher.com, arodriauez@mauricewLitscher.com
Sandra McBeth donna@mcbethleaal.com
Kenneth Misken Kenneth.M.Misken@usdoi.aov
United States Trustee (ND) ustpreaion16.nd.ecf@usdoi.aov
Larry DWebb Webblaw@amail-Com, larrv@webblaw.onmicrosoft.com

                                                                                     •    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On {date) 4/12/21. Iserved the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

SEE ATTACHED SERVICE LIST
                                                                                     M Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on {date) , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, orovernight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                      •    Service information continued on attached page

Ideclare under penalty of perjury under the laws ofthe United States that the foregoing istrue and correct.
  04/12/21                     TERRY DOUTY
 Date                          Printed Name                                                      ignature




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

                                                                                                   F9013-3.1.PROOF.SERVICE
       Case 9:20-bk-11486-DS                  Doc 51 Filed 04/12/21 Entered 04/12/21 16:05:48                                   Desc
                                               Main Document    Page 7 of 7



                      PROOF OF SERVICE OF DOCUMENT - ATTACHMENT
                                    9:20-bk-11486-DS

SERVED BY UNITED STATES MAIL


United States Trustee                                                   Santa Maria Brewing
915 Wilshire Blvd, Ste. 1850                                            7935 San Luis Ave.
Los Angeles, CA 90017-3560                                              Atascadero, CA 93422

COMMITTEE OF UNSECURED CREDITORS

Joseph Bertao                                                           Steven Eric Mussack
2324Nightshade Lane                                                     4988 Chancellor Lane
Santa Maria, CA 93455                                                   Eugene, OR 97402

Steve Knoph                                                              Daniel F. Sheely
7120 Valle Avenue                                                        13128 Hartsook Street
Atascadero, CA 93422                                                     Sherman Oaks, CA 91423




         This form is mandatory. It has beenapproved for use bythe United StatesBankruptcy Court for the Central District ofCalifornia.

                                                                                              F 9013-3.1.PROOF.SERVICE
